Opinion by
Jacobs, J.,
This is an appeal from the judgment of sentence of the court below following appellant’s August 20, 1974 pleas of guilty to aggravated assault, robbery, possessing *201an instrument of crime and other related offenses. These charges arose from a December 15, 1973 robbery of a bar in the city of Philadelphia involving three men armed with a shotgun and a rifle. Appellant was sentenced to a term of three to ten years on the robbery charge; sentences on the related charges were suspended.
Appellant raises a number of arguments here, only one of which need be considered in view of our disposition of his appeal. Appellant’s first contention is that the court below erred in accepting his guilty pleas without first establishing that a factual basis for acceptance existed. In support of this argument, appellant cites Commonwealth v. Vaughn, 459 Pa. 35, 326 A.2d 393 (1974), Commonwealth v. Ingram, 455 Pa. 198, 316 A.2d 77 (1974), and Commonwealth v. Maddox, 450 Pa. 406, 300 A.2d 503 (1973).
After review of the record in light of the foregoing cases and our recent decision in Commonwealth v. Kearse, 233 Pa. Superior Ct. 489, 334 A.2d 720 (1975), we conclude that appellant’s argument is meritorious. We therefore reverse and remand for a new trial.
The record reveals that the guilty plea colloquy occurred on August 20, 1974, before Judge Richette. The major portion of the colloquy was conducted by counsel for the Commonwealth. It is well-settled that this procedure was proper. See, e.g., Commonwealth v. Ingram, supra. Although the colloquy was otherwise substantially complete by Ingram standards, there is no indication that appellant was properly informed of the nature of the offenses with which he was charged nor is there a record indication that he understood that his admitted acts constituted that offense. Commonwealth v. Jackson, 450 Pa. 417, 299 A.2d 209 (1973) ; Commonwealth v. Maddox, supra.
The record does not show that the factual basis for the charges against appellant was explained to him, see Commonwealth v. Mack, 230 Pa. Superior Ct. 596, 326 A.2d 881 (1974), nor that a factual basis for the plea *202existed prior to acceptance of the guilty pleas. Commonwealth v. Kearse, supra. Appellant was asked if he understood that he was charged with robbery, criminal conspiracy, possessing instruments of crime, violation of the Uniform Firearms Act and aggravated assault. No further explanation of the nature of the crimes charged nor of the factual basis therefore was offered.1
The record does indicate that following the acceptance of the plea, counsel for the Commonwealth summarized the facts. However, this Court held in Commonwealth v. Kearse, supra, which must control here, that the record must show an exploration with the defendant of his understanding or agreement on the factual basis for his plea prior to its entry.
The lack of a record showing that, prior to acceptance of the guilty plea, appellant had a factual understanding of the nature of the charge negates the validity of the plea. Commonwealth v. Ingram, supra; Commonwealth v. Campbell, 451 Pa. 465, 304 A.2d 121 (1973); Commonwealth v. Jackson, supra; Commonwealth v. Maddox, supra; Commonwealth v. Kearse, supra; Commonwealth v. Mack, supra; Commonwealth v. Turman, 230 Pa. Superior Ct. 356, 326 A.2d 891 (1974).
Judgment reversed and a new trial granted.

. Appellant did not argue that the elements of the crimes charged were not explained to him. Although not a basis for our decision here, we note that the colloquy must not only establish that a factual basis for the plea existed but also that the elements of the crimes were outlined in understandable terms. Commonwealth v. Lucas, 231 Pa. Superior Ct. 126, 331 A.2d 688 (1974). A mere recitation of the names of the crimes charged does not fulfill this requirement. Commonwealth v. Ingram, 455 Pa. 198, 316 A.2d 77 (1974). See Commonwealth v. Minor, 231 Pa. Superior Ct. 139, 332 A.2d 495 (1974).